


EXHIBIT 10hh.


            [bmslogo.jpg]

--------------------------------------------------------------------------------

    


PERFORMANCE SHARE UNITS AGREEMENT
Under the Bristol-Myers Squibb Company
2012 Stock Award and Incentive Plan
2014-2016 Performance Share Units Award
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Performance Share Units (“Performance Share Units”) specified
in the Grant Summary, which is incorporated into this Performance Share Units
Agreement (the “Agreement”) and deemed to be a part hereof. This award is
subject in all respects to the terms, definitions and provisions of the 2012
Stock Award and Incentive Plan (the “Plan”) adopted by the Company. Capitalized
terms used in this Agreement that are not specifically defined herein shall have
the meanings ascribed to such terms in the Plan.


Award Date: March 10, 2014


Performance Year: January 1, 2014 to December 31, 2014
Total Shareholder Return (“TSR”) Measurement Period: March 10, 2014 to February
28, 2017
TSR Measurement Date: February 28, 2017
Performance Goals: The Performance Goals and the range specifying the number of
Performance Share Units that may be banked or specified levels of performance
are included in Exhibit A attached hereto.
Minimum Performance Condition: If you have been designated a Covered Employee
for 2014, then a required condition in order for you to bank Performance Share
Units will be that the Minimum Performance Condition has been achieved (in
addition to achievement of the Performance Goals). The Minimum Performance
Condition is included in Exhibit A attached hereto.
Banking Date: December 31, 2014
TSR Modifier: Except as otherwise set forth in Sections 6 and 8, after the TSR
Measurement Date but prior to or on the vesting date, the Performance Share
Units determined by the Committee to have been banked will be modified up or
down based on the Company's TSR relative to the TSR of the Peer Companies during
the TSR Measurement Period. The TSR Modifier and Peer Companies are further
described and defined in Exhibit A attached hereto.
Vesting: The Performance Share Units will vest on March 10, 2017, subject to
earlier vesting at the times indicated in Sections 6 (including in connection
with certain terminations following a Change in Control) and 8.
Settlement: Banked, modified and vested Performance Share Units will be settled
by delivery of one share of the Company’s Common Stock, $0.10 par value per
share (“Shares”), for each Performance Share Unit being settled. Settlement
shall occur at the time specified in Sections 4 and 6 hereof, as applicable.








1

--------------------------------------------------------------------------------




1.
PERFORMANCE SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you an award of
Performance Share Units as designated herein subject to the terms, conditions
and restrictions set forth in this Agreement. The target number of Performance
Share Units and the kind of shares deliverable in settlement, the calculation of
earnings per share, and other terms and conditions of the Performance Share
Units are subject to adjustment in accordance with Section 11 hereof and Plan
Section 11(c).
2.
CONSIDERATION

As consideration for grant of this award, you shall remain in the continuous
employ of the Company and/or its subsidiaries or affiliates for the entire
Performance Year or such lesser period as the Committee shall determine in its
sole discretion, and no Performance Share Units shall be payable until after the
completion of such one year or lesser period of employment by you (subject to
Section 6(c)).
3.
MINIMUM PERFORMANCE CONDITION, PERFORMANCE GOALS AND TSR MODIFIER

The Minimum Performance Condition, the Performance Goals and the TSR Modifier
are specified on the cover page of this Agreement and Exhibit A hereto.
4.
DETERMINATION OF PERFORMANCE SHARE UNITS BANKED, MODIFIED AND VESTED;
FORFEITURES; SETTLEMENT

Between January 1, 2015 and March 10, 2015, the Committee shall determine and
certify the extent to which Performance Share Units have been banked on the
basis of the Company’s actual performance in relation to (i) the established
Minimum Performance Condition, if applicable and (ii) the established
Performance Goals for the Performance Year, provided, however, that, in the case
of clause (ii), the Committee may exercise its discretion (reserved under Plan
Sections 7(a) and 7(b)(v)) to reduce the amount of Performance Share Units
deemed banked in its assessment of performance in relation to Performance Goals,
or in light of other considerations the Committee deems relevant. Except as set
forth in Sections 6 and 8, by March 10, 2017, the Committee shall determine and
certify the TSR Modifier; provided, however, that the Committee may exercise its
discretion (reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount
of Performance Share Units deemed banked in its assessment of performance in
relation to the TSR Modifier, or in light of other considerations the Committee
deems relevant. The Committee shall certify each of these results in writing in
accordance with Plan Section 7(c). Any Performance Share Units that are not,
based on the Committee’s determination, banked by performance during the
Performance Year (or deemed to be banked in connection with a termination of
employment under Sections 6 and 8 below), including Performance Share Units that
had been potentially bankable by performance in excess of the actual performance
levels achieved, shall be canceled and forfeited.
Performance Share Units are subject to vesting based on your service for periods
which extend past the Performance Year. The stated vesting date is set forth on
the cover page hereof. If, before the stated vesting date, there occurs an event
immediately after which you are not an employee of the Company, its subsidiaries
or an affiliate of the Company, you will become vested in Performance Share
Units only to the extent provided in Sections 6 or 8, and any Performance Share
Units that have not been banked, modified and vested at or before such event and
which cannot thereafter be banked, modified and vested under Sections 6 or 8
shall be canceled and forfeited.
In certain termination events as specified below and in connection with a
long-term Disability (as defined in Section 7), you will be entitled to vesting
of a proportionate number of the Performance Share Units banked or deemed banked
hereunder, and, if provided herein, modified. The formula for determining the
proportionate number of Performance Share Units you are entitled to is available
by request from the Office of the Corporate Secretary at 345 Park Avenue, New
York, New York 10154.
The number of Performance Share Units banked, modified or vested shall be
rounded to the nearest whole Performance Share Unit, unless otherwise determined
by the Company officers responsible for day-to-day administration of the Plan.
Performance Share Units that become vested while you remain employed by the
Company or a subsidiary or affiliate shall be settled promptly upon vesting, but
in any event within 60 days of the vesting date, by delivery of one

2

--------------------------------------------------------------------------------




Share for each Performance Share Unit being settled, unless validly deferred in
accordance with deferral terms then authorized by the Committee (subject to Plan
Section 11(k)). Performance Share Units that become vested under Sections 6(a),
6(b), 6(c), 6(d) or 8 shall be settled at the times specified therein; provided,
however, that settlement of Performance Share Units under Sections 6(a), (b),
(c) or (d) shall be subject to the applicable provisions of Plan Section 11(k).
(Note: Plan Section 11(k) could apply if settlement is triggered by a Change in
Control or a termination following a Change in Control). Until Shares are
delivered to you in settlement of Performance Share Units, you shall have none
of the rights of a stockholder of the Company with respect to the Shares
issuable in settlement of the Performance Share Units, including the right to
vote the shares and receive distributions. Shares of stock issuable in
settlement of Performance Share Units shall be delivered to you upon settlement
in certificated form or in such other manner as the Company may reasonably
determine.
5.
NONTRANSFERABILITY OF PERFORMANCE SHARE UNITS

During the Restricted Period and any further period prior to settlement of your
Performance Share Units, you may not sell, transfer, pledge or assign any of the
Performance Share Units or your rights relating thereto. If you attempt to
assign your rights under this Agreement in violation of the provisions herein,
the Company’s obligation to settle Performance Share Units or otherwise make
payments shall terminate.


6.
RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement prior to settlement of
Performance Share Units and after you have satisfied the one-year or other
applicable employment requirement of Section 2, and your employment has not been
terminated by the Company or a subsidiary of the Company for misconduct or other
conduct deemed detrimental to the interests of the Company, you will be deemed
vested in a proportionate number of the Performance Share Units granted that
have been determined or thereafter are determined by the Committee to have been
banked and modified under Section 4; provided, however, that if you are only
eligible for Retirement pursuant to Plan Section 2(x)(iii), and you are employed
in the United States or Puerto Rico at the time of your Retirement, you shall be
entitled to the pro rata vesting described in this Section 6(a) only if you
execute and do not revoke a release in favor of the Company and its
predecessors, successors, affiliates, subsidiaries, directors and employees in a
form satisfactory to the Company and, where deemed applicable by the Company,
you execute a non-compete and/or a non-solicitation agreement; if you fail to
execute or revoke the release or fail to execute the non-compete or
non-solicitation agreement, or your release and/or non-compete or
non-solicitation agreement fails to become effective and irrevocable within
60 days of the date your employment terminates, you shall forfeit any
Performance Share Units that are unbanked and unvested as of the date your
employment terminates. Any Performance Share Units banked and vested under this
Section 6(a) shall be settled at the earlier of (i) the date such Performance
Share Units would have settled if you had continued to be employed by the
Company or a subsidiary or affiliate, (ii) in the event of a Change in Control
meeting the conditions of Section 6(e)(ii), within 60 days following the date at
which the Committee determines (which determination shall be made within 15 days
after the Change in Control) the extent to which such Performance Share Units
have been banked and/or modified (subject to Section 6(e) below and Plan
Section 11(k)), where the TSR Modifier shall be determined by substituting for
the TSR Measurement Date the date of the Change in Control, or (iii) in the
event of your death, within 60 days following the later of (x) your death, or
(y) the date upon which the Committee determines the extent to which such
Performance Share Units have been banked in accordance with Section 4 (in each
case subject to Section 6(e) below and Plan Section 11(k)), provided that the
TSR Modifier shall not be applied to your award in the event of your death.
Following your Retirement, any Performance Share Units that have not been
banked, modified and vested and which thereafter will not be deemed banked,
modified and vested under this Section 6(a) will be canceled and forfeited.
(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 6(f)) by the Company or a subsidiary or
affiliate and not during the Protected Period, prior to vesting of Performance
Share Units and after you have satisfied the one-year or other applicable
employment requirement of Section 2, you will be deemed vested in a
proportionate number of the Performance Share Units granted that have been
determined or thereafter are determined by the Committee to have been banked and
modified under Section 4; provided, however, that if you are not eligible for
Retirement, and you are employed in the United States or Puerto Rico at the time
of your Termination Not for Cause, you shall be entitled to the pro rata vesting
described in this Section 6(b) only if you execute and do not revoke a release
in favor of the Company and its predecessors, successors, affiliates,

3

--------------------------------------------------------------------------------




subsidiaries, directors and employees in a form satisfactory to the Company and,
where deemed applicable by the Company, you execute a non-compete and/or a
non-solicitation agreement; if you fail to execute or revoke the release or fail
to execute the non-compete or non-solicitation agreement, or your release and/or
non-compete or non-solicitation agreement fails to become effective and
irrevocable within 60 days of the date your employment terminates, you shall
forfeit any Performance Share Units that are unbanked and unvested as of the
date your employment terminates. Any Performance Share Units banked and vested
under this Section 6(b) shall be settled at the earlier of (i) the date such
Performance Share Units would have settled if you had continued to be employed
by the Company or a subsidiary or affiliate, (ii) in the event of a Change in
Control meeting the conditions of Section 6(e)(ii), within 60 days following the
date at which the Committee determines (which determination shall be made within
15 days after the Change in Control) the extent to which such Performance Share
Units have been banked and/or modified (subject to Section 6(e) below and Plan
Section 11(k)), where the TSR Modifier shall be determined by substituting for
the TSR Measurement Date the date of the Change in Control, or (iii) in the
event of your death, within 60 days following the later of (x) your death, or
(y) the date upon which the Committee determines the extent to which such
Performance Share Units have been banked in accordance with Section 4 (in each
case, subject to Section 6(e) below and Plan Section 11(k)), provided that the
TSR Modifier shall not be applied to your award in the event of your death.
Following such Termination Not for Cause, any Performance Share Units that have
not been banked, modified and vested and which thereafter will not be deemed
banked, modified and vested under this Section 6(b) will be canceled and
forfeited.
(c) Qualifying Termination Following a Change in Control. In the event that you
have a Qualifying Termination as defined in Plan Section 9(c) during the
Protected Period following a Change in Control, you will be deemed vested (i)
with respect to Performance Share Units relating to the Performance Year
completed before such termination, in a proportionate number of the Performance
Share Units which have been determined or thereafter are determined by the
Committee to have been banked and modified under Section 4, or (ii) with respect
to Performance Share Units relating to the Performance Year still in progress at
the date of your Qualifying Termination (including Performance Share Units
otherwise not meeting the one-year or other applicable employment requirement of
Section 2), in a proportionate number of the target number of Performance Share
Units that could have been banked in the Performance Year and which are
thereafter determined by the Committee to have been modified under Section 4.
The TSR Modifier shall be determined by substituting for the TSR Measurement
Date the date of the Change in Control. All of your banked, modified and vested
Performance Share Units shall be settled promptly following the date at which
the Committee determines the extent to which such Performance Share Units have
been banked and/or modified (subject to Section 6(e) below and Plan
Section 11(k)). Upon your Qualifying Termination, any Performance Share Units
that have not been deemed banked, modified and vested under this Section 6(c)
will be canceled and forfeited.
(d) Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Share Units granted herein that have
not become banked, modified and vested shall be canceled and forfeited and you
shall have no right to settlement of any portion of the Performance Share Units.
(e) Special Distribution Rules to Comply with Code Section 409A. The Performance
Share Units constitute a “deferral of compensation” under Section 409A of the
Internal Revenue Code (the “Code”), based on Internal Revenue Service
regulations and guidance in effect on the Award Date. As a result, the timing of
settlement of your Performance Share Units will be subject to applicable
limitations under Code Section 409A. Specifically, each tranche of Performance
Share Units will be subject to Plan Section 11(k), including the following
restrictions on settlement:
(i)    Settlement of the Performance Share Units under Section 6(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h), and
subject to the six-month delay rule under Plan Section 11(k)(i)(C)(2) if at the
time of separation from service you are a “Specified Employee”; provided that no
dividend or dividend equivalents will be paid, accrued or accumulated in respect
of the period during which settlement was delayed.
(ii)    Settlement of the Performance Share Units under Sections 6(a) or 6(b) in
the event of a Change in Control will occur only if an event relating to the
Change in Control constitutes a change in ownership

4

--------------------------------------------------------------------------------




or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. § 1.409A-3(i)(5) and only if your Retirement under Section 6(a) or
Termination Not for Cause under Section 6(b) constitute a “separation from
service” under Treas. Reg. § 1.409A-1(h).
(f) Definition of “Termination Not for Cause.” For purposes of this Section 6, a
“Termination Not for Cause” means a Company-initiated termination for reason
other than willful misconduct, activity deemed detrimental to the interests of
the Company and its subsidiaries and affiliates, or disability, provided that
you execute a general release and, where required by the Company, a
non-solicitation and/or non-compete agreement with the Company and its
subsidiaries by the applicable deadline specified in Section 6(b).
(g) Determination of Termination Date. For purposes of the Performance Share
Units, your employment will be considered terminated as of the date you are no
longer actively providing services to the Company or one of its subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, your right to vest in the Performance Share Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Company shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Performance Share Units (including whether you may still be considered to
be providing services while on a leave of absence).
(h)    Release, Non-Compete or Non-Solicitation Agreement Procedure. In any case
in which you are required to execute a release, non-compete or non-solicitation
agreement as a condition to vesting and settlement of the Performance Share
Units, the applicable procedure shall be as specified under Plan Section
11(k)(v), except that the deadline for complying with such condition shall be
the period provided in this Agreement.
7.
DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. Upon the cessation of payments under such
Disability pay plan, (i) if you return to employment status with the Company or
a subsidiary or affiliate, you will not be deemed to have terminated employment,
and (ii) if you do not return to such employment status, you will be deemed to
have terminated employment at the date of cessation of such Disability payments,
with such termination treated for purposes of the Performance Share Units as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination.
8.
DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary and
prior to settlement of Performance Share Units but after you have satisfied the
one-year or other applicable employment requirement of Section 2, you will be
deemed vested in a proportionate number of Performance Share Units that have
been determined or thereafter are determined by the Committee to have been
banked under Section 4, provided that the TSR Modifier shall not be applied to
your award in the event of your death. Your beneficiary shall be entitled to
settlement of any of your banked and vested Performance Share Units by the later
of the end of the calendar year in which your death occurred or 60 days after
your death. In the case of your death, any Performance Share Units that have not
been banked and vested and thereafter will not be deemed banked and vested under
this Section 8 will be canceled and forfeited.

5

--------------------------------------------------------------------------------




9.
RESPONSIBILITY FOR TAXES

You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate or your employer (“Employer”), the ultimate liability
for all income tax (including federal, state, local and non-U.S. taxes), social
security, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you or deemed by the Company or the Employer to be an appropriate
charge to you even if legally applicable to the Company or the Employer
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount actually withheld by the Company or the Employer. You further acknowledge
that the Company, any subsidiary or affiliate and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Share Units, including the
grant of the Performance Share Units, the vesting of Performance Share Units,
the conversion of the Performance Share Units into Shares or the receipt of an
equivalent cash payment, the subsequent sale of any Shares acquired at
settlement and the receipt of any dividends; and, (b) do not commit to structure
the terms of the grant or any aspect of the Performance Share Units to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction between the Award Date and the date of any relevant taxable event,
you acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable event, you agree to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax-Related Items. In
this regard, by your acceptance of the Performance Share Units, you authorize
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
(b)    withholding from proceeds of the sale of Shares acquired upon settlement
of the Performance Share Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or
(c)    withholding in Shares to be issued upon settlement of the Performance
Share Units;
provided, however, if you are a Section 16 officer of the Company under the
Securities Exchange Act of 1934, as amended, then the Company will withhold
Shares upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (b) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Performance Share Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations in connection
with the Tax-Related Items.
Notwithstanding anything in this Section 9 to the contrary, to avoid a
prohibited acceleration under Section 409A, if Shares subject to the Performance
Share Units will be sold on your behalf (or withheld) to satisfy

6

--------------------------------------------------------------------------------




any Tax-Related Items arising prior to the date of settlement of the Performance
Share Units for any portion of the Performance Share Units that is considered
nonqualified deferred compensation subject to Section 409A, then the number of
shares sold on your behalf (or withheld) shall not exceed the number of shares
that equals the liability for Tax-Related Items.
10.
NON-COMPETITION AND NON-SOLICIATION AGREEMENT AND COMPANY RIGHT TO FORFEITURE,
INJUNCTION AND OTHER REMEDIES

You acknowledge that your continued employment with the Company and its
subsidiaries and affiliates and this grant of Performance Share Units are
sufficient consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by this Section 10.
(a)
By accepting the Performance Share Units granted hereby, you expressly agree and
covenant that during the Restricted Period (as defined below) and the
Non-Competition and Non-Solicitation Period (as defined below), you shall not,
without the prior consent of the Company, directly or indirectly:

(i)
own or have any financial interest in a Competitive Business (as defined below),
except that nothing in this clause shall prevent you from owning one percent or
less of the outstanding securities of any entity whose securities are traded on
a U.S. national securities exchange (including NASDAQ) or an equivalent foreign
exchange;

(ii)
be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company or a subsidiary or affiliate.
You may, however, be actively connected with a Competitive Business after your
employment with the Company or a subsidiary terminates for any reason, so long
as (i) your connection to the business does not involve any product, technology
or service, that competes with any product, technology or service upon which you
worked or about which you became familiar as a result of your employment with
the Company or a subsidiary including but not limited to the development of any
product, technology or service prior to approval or sale; and (2) the Company is
provided written assurances of this fact from the Competing Company prior to
your beginning such connection;

(iii)
take any action that might divert any opportunity from the Company or any of its
affiliates, successors or assigns (the “Related Parties”) that is within the
scope of the present or future operations or business of any Related Parties;

(iv)
employ, solicit for employment, advise or recommend to any other person that
they employ or solicit for employment or form an association with any person who
is employed by the Company or its Related Parties or who has been employed by
the Company or its Related Parties within one year of the date your employment
with the Company or a subsidiary ceased for any reason whatsoever;

(v)
contact, call upon or solicit any customer of the Company, or attempt to divert
or take away from the Company the business of any of its customers;

(vi)
contact, call upon or solicit any prospective customer of the Company that you
became aware of or were introduced to in the course of your duties for the
Company or its Related Parties, or otherwise divert or take away from the
Company the business of any prospective customer of the Company; or

(vii)
engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

(a)
Forfeiture. You agree and covenant that, if the Company determines that you have
violated any provisions of Section 10(a) above during the Restricted Period or
the Non-Competition and Non-Solicitation Period, then:

(i)
any portion of the Performance Share Units that have not been settled or paid to
you as of the date of such determination shall be immediately canceled and
forfeited;

(ii)
you shall automatically forfeit any rights you may have with respect to the
Performance Share Units as of the date of such determination;

(iii)
if any Performance Share Units have become vested within the twelve-month period
immediately preceding a violation of Section 10(a) above (or following the date
of any such violation), upon the Company’s


7

--------------------------------------------------------------------------------




demand, you shall immediately deliver to it a certificate or certificates for
Shares equal to the number of Shares delivered to you in settlement of such
vested Performance Share Units if such delivery was made in Shares or you shall
pay cash equal to the value of cash paid to you in settlement of such vested
Performance Share Units if such payment was made in cash; and
(iv)
the foregoing remedies set forth in this Section 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

(b)
Company Policy. You agree that the Company may recover any incentive-based
compensation received by you under this Agreement, including, without
limitation, pursuant to Sections 6, 7 and 8 hereof, if such recovery is pursuant
to a clawback or recoupment policy approved by the Committee.

(c)
Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i)
The Company directly advertises and solicits business from customers wherever
they may be found and its business is thus worldwide in scope. Therefore,
“Competitive Business” means any person or entity that engages in any business
activity that competes with the Company’s business in any way, in any geographic
area in which the Company engages in business, including, without limitation,
any state in the United States in which the Company sells or offers to sell its
products from time to time.

(ii)
“Non-Competition and Non-Solicitation Period” means the period during which you
are employed by the Company or its subsidiaries and affiliates and twelve months
following the date that you cease to be employed by the Company or any of its
subsidiaries or affiliates for any reason whatsoever

(iii)
“Restricted Period” means, with respect to each Performance Share Unit, the
period from the Award Date until the date such Performance Share Unit has become
vested and non-forfeitable such that there are no longer any Performance Share
Units that may become potentially vested and non-forfeitable.

(d)
Severability. You acknowledge and agree that the period, scope and geographic
areas of restriction imposed upon you by the provisions of Section 10 are fair
and reasonable and are reasonably required for the protection of the Company. In
the event that any part of this Agreement, including, without limitation,
Section 10, is held to be unenforceable or invalid, the remaining parts of this
Agreement and Section 10 shall nevertheless continue to be valid and enforceable
as though the invalid portions were not a part of this Agreement. If any one of
the provisions in Section 10 is held to be excessively broad as to period, scope
and geographic areas, any such provision shall be construed by limiting it to
the extent necessary to be enforceable under applicable law.

(e)
Additional Remedies. You acknowledge that breach by you of this Agreement would
cause irreparable harm to the Company and that the forfeiture remedy set forth
in this Agreement may not be adequate to prevent or remedy the harm to the
Company caused by your breach. You agree that in those circumstances, the
Company shall have, in addition to monetary damages and other remedies available
at law, the right to an injunction, specific performance and other equitable
relief to prevent violations of your obligations hereunder.

(f)
California Employees.  The provisions of this Section 10 shall not apply if you
are an employee resident in the State of California. 



11.
DIVIDENDS AND OTHER ADJUSTMENTS

(a)
Dividends or dividend equivalents are not paid, accrued or accumulated on
Performance Share Units during the Restricted Period, except as provided in
Section 11(b).

(a)
The target number of Performance Share Units, the banked number of Performance
Share Units, the kind of securities deliverable in settlement of Performance
Share Units and/or any performance measure based on per share results shall be
appropriately adjusted in order to prevent dilution or enlargement of your
rights with respect to the Performance Share Units upon the occurrence of an
event referred to in Plan Section 11(c). In furtherance of the foregoing, in the
event of an equity restructuring, as defined in FASB ASC Topic 718, which
affects the Shares, you shall have a legal right to an adjustment to your
Performance Share Units which shall preserve without enlarging the value of the
Performance Share Units, with the manner of such adjustment to be determined by
the Committee in its discretion. Any Performance Share Units or related rights
which directly or indirectly result from an adjustment to a Performance Share
Unit hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the granted Performance Share Unit and will be settled at
the same time as the granted Performance Share Unit.


8

--------------------------------------------------------------------------------




12.
EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Share Units or any
other payment or right to payment under this Agreement be included as
compensation or earnings for purposes of any other compensation, retirement, or
benefit plan offered to employees of the Company or its subsidiaries or
affiliates unless otherwise specifically provided for in such plan. Performance
Share Units and the income and value of the same are not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits, or similar payments.
13.
ACKNOWLEDGMENT OF NATURE OF PLAN AND PERFORMANCE SHARE UNITS

In accepting the Performance Share Units, you acknowledge, understand and agree
that:
(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b)The award of Performance Share Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Performance
Share Units, or benefits in lieu of Performance Share Units even if Performance
Share Units have been awarded in the past;
(c)All decisions with respect to future awards of Performance Share Units or
other awards, if any, will be at the sole discretion of the Company;
(d)Your participation in the Plan is voluntary;
(e)The Performance Share Units and the Shares subject to the Performance Share
Units are not intended to replace any pension rights or compensation;
(f)The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(g)No claim or entitlement to compensation or damages arises from the forfeiture
of Performance Share Units, resulting from termination of your employment or
other service relationship with the Company, or any of its subsidiaries or
affiliates or the Employer (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any) and in
consideration of the grant of the Performance Share Units to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any of its subsidiaries or affiliates or the Employer,
waive your ability, if any, to bring such claim, and release the Company, any
subsidiary or affiliate and/or the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(h)Unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; and
(i)The following provisions apply only if you are providing services outside the
United States: (i) the award and the Shares subject to the Performance Share
Units are not part of normal or expected compensation or salary for any purpose;
and (ii) you acknowledge and agree that neither the Company, the Employer nor
any subsidiary or affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the Performance Share Units or of any
amounts due to you pursuant to the settlement of the Performance Share Units or
the subsequent sale of any Shares acquired upon settlement.


14.NO ADVICE REGARDING GRANT
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
15.
RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate or any specific
position or level of employment with the Company or any subsidiary or

9

--------------------------------------------------------------------------------




affiliate or affect in any way the right of the Company or any subsidiary or
affiliate to terminate your employment without prior notice at any time for any
reason or no reason.
16.
ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Share Units and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other distribution hereunder shall be a general
creditor of the Company.
17.
DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the first anniversary of the Award Date in order for you to receive the
award granted to you hereunder. If you wish to decline this award, you must
reject this Agreement prior to the first anniversary of the Award Date. For your
benefit, if you have not rejected the Agreement prior to the first anniversary
of the Award Date, you will be deemed to have automatically accepted this award
and all the terms and conditions set forth in this Agreement. Deemed acceptance
will allow the shares to be released to you in a timely manner and once
released, you waive any right to assert that you have not accepted the terms
hereof.
18.
AMENDMENT TO PLAN

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 25 and 28 below, Performance Share
Units which are the subject of this Agreement may not be materially adversely
affected by any amendment or termination of the Plan approved after the Award
Date without your written consent.
19.
SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
20.
GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of New York. For purposes of
litigating any dispute that arises under this Performance Share Unit grant or
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, agree that such litigation shall be conducted in the courts
of New York, New York, or the federal courts for the United States for the
Southern District of New York, and no other courts where this Performance Share
Unit grant is made and/or performed.
21.
SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.
22.
DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or your Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the

10

--------------------------------------------------------------------------------




Company, details of all Performance Share Units or any other entitlement to
shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which assists in the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g. the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
Morgan Stanley Smith Barney and other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon vesting of the Performance Share Units may be
deposited. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting your local human resources representative.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Employer will not
be adversely affected; the only consequence of refusing or withdrawing your
consent is that the Company would not be able to grant you Performance Share
Units or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
23.
ELECTRONIC DELIVERY AND ACCEPTANCE

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third party designated by the Company.
24.
INSIDER TRADING/MARKET ABUSE LAWS

You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares (e.g., Performance Share
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.
25.
LANGUAGE

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
26.
COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, you understand that the Company will not
be obligated to issue any Shares pursuant to the vesting and settlement of the
Performance Share Units, if the issuance of such Shares shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan

11

--------------------------------------------------------------------------------




and the Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares. Any determination by
the Company in this regard shall be final, binding and conclusive.
27.
ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.
28.
ADDENDUM

Your Performance Share Units shall be subject to any special provisions set
forth in the Addendum to this Agreement for your country, if any. If you
relocate to one of the countries included in the Addendum during any Performance
Year, the special provisions for such country shall apply to you, to the extent
the Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. The Addendum, if any, constitutes
part of this Agreement.
29.
IMPOSITION OF OTHER REQUIREMENTS

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Performance Share Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
For the Company
Bristol-Myers Squibb Company




                            
By:     
    
I have read this Agreement in its entirety. I understand that this award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this award, I hereby agree that Morgan Stanley Smith
Barney, or such other vendor as the Company may choose to administer the Plan,
may provide the Company with any and all account information for the
administration of this award.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement, including, but not limited to, post-employment obligations related to
non-competition and non-solicitation.




    






    





12

--------------------------------------------------------------------------------




Exhibit A
PERFORMANCE SHARE UNITS AGREEMENT
Under the Bristol-Myers Squibb Company
2012 Stock Award and Incentive Plan


2014-2016 Performance Share Units Award
Minimum Performance Condition and Performance Goals for the Performance Year


If Participant has been designated a Covered Employee for the Performance Year,
then a required condition in order for Participant to bank Performance Share
Units in the manner set forth below will be that the Company’s Non-GAAP Pretax
Earnings For purposes of this Agreement, Non-GAAP Pretax Earnings is defined as
earnings from continuing operations on a consolidated basis before deduction of
income taxes, less pretax noncontrolling interest expenses, excluding
discontinued operations, extraordinary items and other non-recurring items. for
the 2014 fiscal year shall equal or exceed $________ million (the “Minimum
Performance Condition”). If Participant has not been designated a Covered
Employee for the Performance Year, then Participant shall bank Performance Share
Units in the manner set forth below.
The number of Performance Share Units banked by Participant (subject to the TSR
Modifier described below) shall be determined as of December 31, 2014 (the
“Banking Date”), based on the Company’s 2014 Total Revenues Performance (net of
foreign exchange) and 2014 Non-GAAP Diluted EPS Performance, determined based on
the following grid:
Performance Measure
Threshold
Target
Maximum
2014 Total revenues, net of fx ($=MM)
 
 
 
2014 Non-GAAP Diluted EPS
 
 
 

Participant shall bank 42.50% of the target number of Performance Share Units
for “Threshold Performance,” 100% of the target number of Performance Share
Units for “Target Performance,” and 167.50% of the target number of Performance
Share Units for “Maximum Performance.” For this purpose, 2014 Total Revenues
Performance is weighted 30%, and 2014 Non-GAAP Diluted EPS Performance is
weighted 70%, so the level of banking of Performance Share Units shall be
determined on a weighted-average basis.
Subject to the provisions of the Plan and the Agreement, unless vested or
forfeited earlier as described in this Agreement, the number of Performance
Share Units determined by the Committee to have been banked and that shall
become vested shall be multiplied by the sum of one (1) and the TSR Modifier,
based on the “TSR Percentile Rank” of the Company’s “Total Shareholder Return,”
or “TSR,” relative to the TSRs of the “Peer Companies” for the “TSR Measurement
Period,” calculated as of the “TSR Measurement Date” (each as defined below),
according to the following table: 


TSR Percentile Rank
TSR Modifier
< 20th 
-20%
20th < 40th 
-10%
40th < 60th 
0%
60th < 80th 
10%
≥ 80th 
20%



“Total Shareholder Return (TSR)” shall mean the change in the value, expressed
as a percentage of a given dollar amount invested in a company's most widely
publicly traded stock over the TSR Measurement Period, taking into account both
stock price appreciation (or depreciation) and the reinvestment of dividends
(including the cash value of non-cash dividends) in additional stock of the
company. The ten (10) trading-day average closing values of the



--------------------------------------------------------------------------------




Company's Common Stock and the stock of the Peer Companies, as applicable (i.e.,
average closing values over the period of 10 trading days ending on the Award
Date and the final 10 trading days ending on the TSR Measurement Date), shall be
used to value the Company's Common Stock and the stock of the Peer Companies, as
applicable, at the beginning and end of the TSR Measurement Period. Dividend
reinvestment shall be calculated consistently for the Company and all Peer
Companies.
 
“Peer Companies” shall mean the following companies which remain publicly traded
throughout the entire TSR Measurement Period:


AbbVie
GlaxoSmithKline
Amgen
Johnson & Johnson
AstraZeneca
Merck
Biogen Idec
Novartis
Celgene
Pfizer
Eli Lilly
Roche
Gilead Sciences
Sanofi



Companies that were publicly traded as of the Award Date but are no longer
publicly traded as of the TSR Measurement Date shall be excluded except that
companies that are no longer publicly traded as of the TSR Measurement Date due
to filing for bankruptcy prior to the TSR Measurement Date shall be assigned a
Total Shareholder Return of -100% for the TSR Measurement Period.
 
“TSR Measurement Date” shall mean February 28, 2017 (or earlier in accordance
with this Agreement).


“TSR Measurement Period” shall mean the period commencing on the Award Date and
ending on the TSR Measurement Date.
 
“TSR Percentile Rank” shall mean the percentage of TSR values among the Peer
Companies during the TSR Measurement Period that are lower than the Company's
TSR during the TSR Measurement Period. For example, if the Company's TSR during
the TSR Measurement Period is at the 51st percentile, 49% of the Peer Companies
had higher TSR during the TSR Measurement Period and 51% of the companies in the
Peer Companies had equal or lower TSR during the TSR Measurement Period. For
purposes of the TSR Percentile Rank calculation, the Company will be excluded
from the group of Peer Companies.


Determinations of the Committee regarding 2014 Non-GAAP Pretax Earnings, 2014
Total Revenues Performance, 2014 Non-GAAP Diluted EPS Performance, the TSR
Modifier and the resulting Performance Share Units banked, modified and vested,
and related matters, will be final and binding on Participant. In making its
determinations with respect to 2014 Total Revenues Performance, 2014 Non-GAAP
Diluted EPS Performance and the TSR Modifier, the Committee may exercise its
discretion (reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount
of Performance Share Units deemed banked, in its sole discretion.





--------------------------------------------------------------------------------




Addendum


BRISTOL-MYERS SQUIBB COMPANY
SPECIAL PROVISIONS FOR Performance Share Units IN CERTAIN COUNTRIES
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.
This Addendum includes special country-specific terms that apply to residents in
the countries listed below. This Addendum is part of the Agreement.
This Addendum also includes information of which you should be aware with
respect to your participation in the Plan. For example, certain individual
exchange control reporting requirements may apply upon vesting of the
Performance Share Units and/or sale of Shares. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2014 and is provided for informational purposes. Such
laws are often complex and change frequently, and results may be different based
on the particular facts and circumstances. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your Performance
Share Units vest or are settled, or you sell Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment after the
Performance Share Units are granted to you, or are considered a resident of
another country for local law purposes, the information contained herein for the
country you are residing and/or working in at the time of grant may not be
applicable to you, and the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you. If
you transfer residency and/or employment to another country or are considered a
resident of another country listed in the Addendum after the Performance Share
Units are granted to you, the terms and/or information contained for that new
country (rather than the original grant country) may be applicable to you.
All Countries
Retirement. The following provision supplements Section 6(a) of the Agreement:
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the
Performance Share Units in the event of your Retirement being deemed unlawful
and/or discriminatory, the provisions of Section 6(a) regarding the treatment of
the Performance Share Units in the event of your Retirement shall not be
applicable to you.
Algeria
Exchange Control Information. Proceeds from the settlement of Performance Share
Units, sale of Shares and the receipt of any dividends must be repatriated to
Algeria.
Argentina
Securities Law Information. Neither the Performance Share Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.
Exchange Control Information. In the event that you transfer proceeds from the
settlement of Performance Share Units, sale of Shares or any cash dividends paid
on such shares into Argentina within 10 days of receipt (i.e., if the



--------------------------------------------------------------------------------




proceeds have not been held in the offshore bank or brokerage account for at
least 10 days prior to transfer), you will be required to deposit 30% of any
proceeds in a non-interest bearing deposit account for a 365 day holding period.
In any event, the Argentine bank handling the transaction may request certain
documentation in connection with your request to transfer proceeds into
Argentina, including evidence of the sale of Shares and proof that no funds were
remitted out of Argentina to acquire the Shares. If the bank determines that the
10-day rule or any other rule or regulation promulgated by the Argentine Central
Bank has not been satisfied, it may require that 30% of the proceeds be placed
in a non-interest bearing dollar denominated mandatory deposit account for a
holding period of 365 days. Please note that exchange control regulations in
Argentina are subject to frequent change. You are solely responsible for
complying with any exchange control laws that may apply to you as a result of
participating in the Plan and/or the transfer of funds in connection with the
award. You should consult with your personal legal advisor regarding any
exchange control obligations that you may have.
Foreign Asset/Account Reporting Information. Pursuant to General Resolution
(AFIP) No. 3293 published on March 26, 2012, you are subject to an annual
information regime under which you must report any equity interests held in the
Company to the Argentine tax authorities. 
Australia
Securities Law Information. If you acquire Shares pursuant to your Performance
Share Units and you offer your Shares for sale to a person or entity resident in
Australia, your offer may be subject to disclosure requirements under Australian
law. You should obtain legal advice on your disclosure obligations prior to
making any such offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.
Treatment of Performance Share Units Upon Termination of Employment. 
Notwithstanding anything in the Agreement to the contrary, in the event all or a
portion of the Shares to be issued to you upon vesting and settlement of the
Performance Share Units become distributable upon your termination of employment
or at some time following your termination of employment, the Company may
determine, in its discretion, that such Shares will vest and become
distributable as soon as practicable following your termination of employment
without application of the TSR Modifier.  You will not continue to vest in
Performance Share Units or be entitled to any portion of Performance Share Units
after your termination of employment. 
Austria
Exchange Control Information. If you hold Shares under the Plan outside of
Austria (even if you hold them outside of Austria at a branch of an Austrian
bank), you will be required to submit a report to the Austrian National Bank as
follows: (i) on a quarterly basis if the value of the Shares as of any given
quarter exceeds €30,000,000; and (ii) on an annual basis if the value of the
Shares as of December 31 exceeds €5,000,000. The deadline to file the quarterly
report is the 15th day of the month following the end of the respective quarter.
The deadline to file the annual report is January 31 of the following year.
When Shares are sold, there may be exchange control obligations if the cash
proceeds from the sale are held outside Austria. If the transaction volume of
all your cash accounts abroad exceeds €3,000,000, the movements and the balance
of all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month. If the transaction value of all
cash accounts abroad is less than €3,000,000, no ongoing reporting requirements
apply.
Belgium
Foreign Asset/Account Reporting Information. If you are a Belgian resident, you
are required to report any security or bank account (including brokerage
accounts) you maintain outside of Belgium on your annual tax return.



--------------------------------------------------------------------------------




Brazil
Compliance with Laws. By accepting the Performance Share Units, you agree that
you will comply with Brazilian law when you vest in the Performance Share Units
and sell Shares. You also agree to report and pay any and all taxes associated
with the vesting of the Performance Share Units, the sale of the Shares acquired
pursuant to the Plan and the receipt of any dividends.
Exchange Control Information. You must prepare and submit a declaration of
assets and rights held outside of Brazil to the Central Bank on an annual basis
if you hold assets or rights valued at more than US$100,000. The assets and
rights that must be reported include Shares.
Canada
Settlement of Performance Share Units. Notwithstanding any terms or conditions
of the Plan or the Agreement to the contrary, Performance Share Units will be
settled in Shares only, not cash.
Securities Law Information. You acknowledge and agree that you will sell Shares
acquired through participation in the Plan only outside of Canada through the
facilities of a stock exchange on which the Shares are listed. Currently, the
Shares are listed on the New York Stock Exchange.
Termination of Employment. This provision supplements Section 6(g) of the
Agreement:
In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), unless otherwise provided in this
Agreement or the Plan, your right to vest in the Performance Share Units, if
any, will terminate effective as of the date that is the earlier of (1) the date
upon which your employment with the Company or any of its subsidiaries is
terminated; (2) the date you are no longer actively employed by or providing
services to the Company or any of its subsidiaries; or (3) the date you receive
written notice of termination of employment, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Performance Share Units (including whether you may
be considered to be providing services while on a leave of absence).
Foreign Asset/Account Reporting Information. You may be required to report your
foreign property on Form T1135 (Foreign Income Verification Statement) if the
total cost of your foreign property exceeds C$100,000 at any time in the year.
Foreign property includes Shares acquired under the Plan. The Form T1135 must be
filed by April 30 of the following year.
The following provisions apply if you are resident in Quebec:
Language Acknowledgment
The parties acknowledge that it is their express wish that this Agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.‬
Data Privacy. This provision supplements Section 22 of the Agreement:
You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and its subsidiaries to disclose and discuss
the Plan with their advisors. You further



--------------------------------------------------------------------------------




authorize the Company and its subsidiaries to record such information and to
keep such information in your employee file.
Chile
Securities Law Information. Neither the Company, the Performance Share Units nor
the Shares you may acquire upon vesting of your Performance Share Units are
registered with the Registry of Securities or under the control of the Chilean
Superintendence of Securities.
Exchange Control and Foreign Asset/Account Reporting Information. You are not
required to repatriate proceeds obtained from the sale of Shares or from
dividends to Chile; however, if you decide to repatriate proceeds from the sale
of Shares and/or dividends and the amount of the proceeds to be repatriated
exceeds US$10,000, you acknowledge that you must effect such repatriation
through the Formal Exchange Market (i.e., a commercial bank or registered
foreign exchange office). In such case, you must report the proceeds to a
commercial bank or registered foreign exchange office receiving the funds. If
you do not repatriate the funds and use such funds for the payment of other
obligations contemplated under a different Chapter of the Foreign Exchange
Regulations, you must sign Annex 1 of the Manual of Chapter XII of the Foreign
Exchange Regulations and file it directly with the Central Bank within the first
10 days of the month immediately following the transaction.
Further, if the value of your aggregate investments held outside of Chile
exceeds US$5,000,000 (including the value of Shares acquired under the Plan),
you must report the status of such investments quarterly to the Central Bank
using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Finally, if you hold Shares acquired under the Plan outside of Chile, you must
inform the Chilean Internal Revenue Service (the “CIRS”) of the details of your
investment in the Shares by Filing Tax Form 1851 “Annual Sworn Statement
Regarding Investments Held Abroad.” Further, if you wish to receive credit
against your Chilean income taxes for any taxes paid abroad, you must report the
payment of taxes abroad to the CIRS by filing Tax Form 1853 “Annual Sworn
Statement Regarding Credits for Taxes Paid Abroad.” These statements must be
submitted electronically through the CIRS website before March 15 of each year.
China
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Sale of Shares. To comply with exchange control regulations in China, you agree
that the Company is authorized to force the sale of Shares to be issued to you
upon vesting and settlement of the Performance Share Units at any time
(including immediately upon vesting or after termination of your employment, as
described below), and you expressly authorize the Company’s designated broker to
complete the sale of Shares. You agree to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the designated
broker) to effectuate the sale of Shares and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sales occur. You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of Shares at any particular price.
Upon the sale of Shares, the Company agrees to pay the cash proceeds from the
sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to you in accordance with applicable exchange control laws and
regulations, including, but not limited to, the restrictions set forth in this
Addendum for China below under “Exchange Control Information.”
Treatment of Shares and Performance Share Units Upon Termination of Employment.
Due to exchange control regulations in China, you understand and agree that any
Shares acquired under the Plan and held by you in your brokerage account must be
sold no later than the last business day of the month following the month of
your termination of employment, or within such other period as determined by the
Company or required by the China State Administration of Foreign Exchange
(“SAFE”) (the “Mandatory Sale Date”). For example, if your termination of
employment occurs



--------------------------------------------------------------------------------




on March 14, 2015, then the Mandatory Sale Date will be April 30, 2015. You
understand that any Shares held by you that have not been sold by the Mandatory
Sale Date will automatically be sold by the Company’s designated broker at the
Company’s direction (on your behalf pursuant to this authorization without
further consent), as described under "Sale of Shares" above.
Notwithstanding anything in the Agreement to the contrary, if all or a portion
of the Shares to be issued to you upon vesting and settlement of the Performance
Share Units become distributable upon your termination of employment or at some
time following your termination of employment, then such Shares (i) will vest
and become distributable within three months of your employment without
application of the TSR Modifier; and (ii) will automatically be sold upon
settlement by the Company’s designated broker at the Company’s direction (on
your behalf pursuant to this authorization without further consent), as
described under "Sale of Shares" above. You will not continue to vest in
Performance Share Units or be entitled to any portion of Performance Share Units
after your termination of employment.


Exchange Control Information. You understand and agree that, to facilitate
compliance with exchange control requirements, you are required to hold any
Shares to be issued to you upon vesting and settlement of the Performance Share
Units in the account that has been established for you with the Company's
designated broker and you acknowledge that you are prohibited from transferring
any such Shares to another brokerage account. In addition, you are required to
immediately repatriate to China the cash proceeds from the sale of Shares issued
upon vesting and settlement of the Performance Share Units and any dividends
paid on such Shares. You further understand that such repatriation of the cash
proceeds will be effectuated through a special exchange control account
established by the Company or its subsidiaries, and you hereby consent and agree
that the proceeds may be transferred to such special account prior to being
delivered to you. The Company may deliver the proceeds to you in U.S. dollars or
local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, you understand that you will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are converted to local currency, there may be delays in delivering the
proceeds to you and due to fluctuations in the Share trading price and/or the
U.S. dollar/PRC exchange rate between the sale/payment date and (if later) when
the proceeds can be converted into local currency, the proceeds that you receive
may be more or less than the market value of the Shares on the sale/payment date
(which is the amount relevant to determining your tax liability). You agree to
bear the risk of any currency fluctuation between the sale/payment date and the
date of conversion of the proceeds into local currency.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.
Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions.  Under these new rules, you may be subject to reporting
obligations for the Shares or equity awards, including Performance Share Units,
acquired under the Plan and Plan-related transactions. It is your responsibility
to comply with this reporting obligation and you should consult your personal
advisor in this regard.
Colombia
Exchange Control Information. Investments in assets located outside of Colombia
(including Shares) are subject to registration with the Central Bank (Banco de
la República) if the aggregate value of such investments is US$500,000 or more
(as of December 31 of the applicable calendar year). Further, upon the sale of
any Shares that you have registered with the Central Bank, you must cancel the
registration by March 31 of the following year. You may be subject to fines if
you fail to cancel such registration.
Czech Republic
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the Performance Share Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor



--------------------------------------------------------------------------------




prior to the vesting of the Performance Share Units and the sale of Shares to
ensure compliance with current regulations. It is your responsibility to comply
with any applicable Czech exchange control laws.
Denmark
Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish.
Foreign Asset/Account Reporting Information. If you establish an account holding
Shares or an account holding cash outside Denmark, you must report the account
to the Danish Tax Administration. The form may be obtained from a local bank.
Please note that these obligations are separate from and in addition to the
obligations described below.
Securities/Tax Reporting Information. If you hold Shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. Both you
and the broker or bank must sign the Form V. By signing the Form V, the broker
or bank undertakes an obligation, without further request each year and not
later than February 1 of the year following the calendar year to which the
information relates, to forward information to the Danish Tax Administration
concerning the Shares in the account. In the event that the applicable broker or
bank with which the account is held does not wish to, or, pursuant to the laws
of the country in question, is not allowed to assume such obligation to report,
you acknowledge that you are solely responsible for providing certain details
regarding the foreign brokerage or bank account and any Shares acquired at
vesting and held in such account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form V, you authorize the Danish
Tax Administration to examine the account. A sample of the Form V can be found
at the following website: www.skat.dk.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank), the brokerage account likely will be treated as a deposit account because
cash can be held in the account. Therefore, you likely must file a Form K
(Erklaering K) with the Danish Tax Administration. The Form K must be signed
both by you and by the applicable broker or bank where the account is held. By
signing the Form K, the broker/bank undertakes an obligation, without further
request each year and not later than February 1 of the year following the
calendar year to which the information relates, to forward information to the
Danish Tax Administration concerning the content of the account. In the event
that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, you acknowledge
that you are solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form K, you authorize the Danish
Tax Administration to examine the account. A sample of the Form K can be found
at the following website: www.skat.dk.
Ecuador
There are no country-specific provisions.
Egypt
Exchange Control Information. If you transfer funds into Egypt in connection
with the Performance Share Units, you are required to transfer the funds through
a registered bank in Egypt.
Finland
There are no country-specific provisions.
France
Language Acknowledgement
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont



--------------------------------------------------------------------------------




été communiqués en langue anglaise.
By accepting your Performance Share Units, you confirm having read and
understood the documents relating to this grant (the Plan and this Agreement)
which were provided to you in English.
Exchange Control Information.  If you import or export cash (e.g., sales
proceeds received under the Plan) with a value equal to or exceeding €10,000 and
do not use a financial institution to do so, you must submit a report to the
customs and excise authorities. 


Foreign Asset/Account Reporting Information. If you hold Shares outside of
France or maintain a foreign bank account, (including accounts that were opened
and closed during the tax year), you are required to report such to the French
tax authorities when filing your annual tax return.  Failure to comply could
trigger significant penalties.
Germany
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported to the German Federal Bank. From September 2013, the German Federal
Bank no longer accepts reports in paper form and all reports must be filed
electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de.
In the event that you make or receive a payment in excess of this amount, you
are responsible for complying with applicable reporting requirements.
Greece
There are no country-specific provisions.
Hong Kong
Securities Law Information. Warning: The Performance Share Units and any Shares
issued at vesting do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company or its subsidiaries.
The Agreement, including this Addendum, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Performance Share Units
are intended only for the personal use of each eligible employee of the
Employer, the Company or any subsidiary and may not be distributed to any other
person. If you are in any doubt about any of the contents of the Agreement,
including this Addendum, or the Plan, or any other incidental communication
materials, you should obtain independent professional advice.
Settlement of Performance Share Units and Sale of Shares. Notwithstanding any
terms or conditions of the Plan or the Agreement to the contrary, Performance
Share Units will be settled in Shares only, not cash. In addition,
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, no Shares acquired under the Plan can be sold prior to six months from
the Award Date.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
Hungary
There are no country-specific provisions.
India
Exchange Control Information. You must repatriate all proceeds received from the
sale of Shares and any cash dividends to India within a reasonable time
following the receipt (i.e., within 90 days). You must maintain the foreign



--------------------------------------------------------------------------------




inward remittance certificate received from the bank where the foreign currency
is deposited in the event that the Reserve Bank of India or the Company or the
Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. You are required to declare in your
annual tax return (a) any foreign assets held by you or (b) any foreign bank
accounts for which you have signing authority.
Ireland
Director Notification Obligation. If you are a director, shadow director, or
secretary of an Irish subsidiary, you are subject to certain notification
requirements under the Companies Act, 1990. Among these requirements is an
obligation to notify the Irish subsidiary in writing within five business days
of receiving or disposing of an interest (e.g., Performance Share Units, Shares)
in the Company and the number and class of Shares or rights to which the
interest relates, or within five business days of becoming aware of the event
giving rise to the notification requirement or within five days of becoming a
director or secretary if such an interest exists at the time. This disclosure
requirement also applies to any rights or Shares acquired by your spouse or
child(ren) (under the age of 18).
Israel
Settlement of Performance Share Units and Sale of Shares. Upon the vesting of
the Performance Share Units, you agree to the immediate sale of any Shares to be
issued to you upon vesting and settlement of the Performance Share Units. You
further agree that the Company is authorized to instruct its designated broker
to assist with the mandatory sale of such Shares (on your behalf pursuant to
this authorization) and you expressly authorize the Company’s designated broker
to complete the sale of such Shares. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the Company agrees to pay
the cash proceeds from the sale of the Shares to you, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items.
Italy
Data Privacy Notice. This section replaces Section 22 of the Agreement:
You understand that the Company and the Employer are the privacy representatives
of the Company in Italy and may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or any
subsidiaries, details of all Performance Share Units or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in your favor, and
that the Company and the Employer will process said data and other data lawfully
received from third parties (“Personal Data”) for the exclusive purpose of
managing and administering the Plan and complying with applicable laws,
regulations and Community legislation. You also understand that providing the
Company with Personal Data is mandatory for compliance with laws and is
necessary for the performance of the Plan and that your denial to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
You understand that Personal Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing, and by Morgan Stanley Smith Barney or any other data
processor appointed by the Company. The updated list of processors and of the
subjects to which Data are communicated will remain available upon request from
the Employer. Furthermore, Personal Data may be transferred to banks, other
financial institutions or brokers involved in the management and administration
of the Plan. You understand that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. You further understand that
the Company and its subsidiaries will transfer Personal Data amongst themselves
as necessary for the purpose of implementation, administration and management of
your participation in the Plan, and that the Company and its subsidiaries may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to Morgan Stanley Smith Barney or other
third party with whom you may elect to deposit any Shares



--------------------------------------------------------------------------------




acquired under the Plan or any proceeds from the sale of such Shares. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan. You understand that these recipients
may be acting as controllers, processors or persons in charge of processing, as
the case may be, according to applicable privacy laws, and that they may be
located in or outside the European Economic Area, such as in the United States
or elsewhere, in countries that do not provide an adequate level of data
protection as intended under Italian privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
You understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of law and contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to section 7 of the Legislative Decree
no. 196/2003, you have the right at any moment to, including, but not limited
to, obtain confirmation that Personal Data exists or not, access, verify its
contents, origin and accuracy, delete, update, integrate, correct, block or
stop, for legitimate reason, the Personal Data processing. To exercise privacy
rights, you should contact the Employer. Furthermore, you are aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting your human resources department.
Plan Document Acknowledgment. By accepting the Performance Share Units, you
acknowledge that you have received a copy of the Plan, reviewed the Plan, the
Agreement and this Addendum in their entirety and fully understand and accept
all provisions of the Plan, the Agreement and this Addendum.
In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 9 (Responsibility for Taxes); Section 13 (Acknowledgement of Nature of
Plan and Performance Share Units); Section 14 (No Advice Regarding Grant);
Section 15 (Right to Continued Employment); Section 17 (Deemed Acceptance);
Section 19 (Severability and Validity); Section 20 (Governing Law, Jurisdiction
and Venue); Section 22 (Data Privacy, as replaced by the above provision in this
Addendum); Section 23 (Electronic Delivery and Acceptance); Section 24 (Insider
Trading/Market Abuse Laws); Section 25 (Language); Section 26 (Compliance with
Laws and Regulations); Section 27 (Entire Agreement and No Oral Modification or
Waiver); Section 28 (Addendum); and Section 29 (Imposition of Other
Requirements).
Foreign Asset/Account Reporting Information. If you are an Italian resident who,
at any time during the fiscal year, holds foreign financial assets (including
cash and Shares) which may generate income taxable in Italy, you are required to
report these assets on your annual tax return for the year during which the
assets are held, or on a special form if no tax return is due. These reporting
obligations also apply if you are the beneficial owner of foreign financial
assets under Italian money laundering provisions.
Tax Information. Italian residents may be subject to tax on the value of
financial assets held outside of Italy. The taxable amount will be the fair
market value of the financial assets, assessed at the end of the calendar year.
For the purposes of the market value assessment, the documentation issued by the
Plan broker may be used.
Japan
Foreign Asset/Account Reporting Information. If you are a resident of Japan or a
foreign national who has established permanent residency in Japan, you will be
required to report details of any assets (including any Shares acquired under



--------------------------------------------------------------------------------




the Plan) held outside of Japan as of December 31st of each year, to the extent
such assets have a total net fair market value exceeding ¥50,000,000. Such
report will be due by March 15th of the following year. The penalty for
fraudulent reporting is imprisonment up to one year or a fine up to ¥500,000.
You should consult with your personal tax advisor as to whether the reporting
obligation applies to you and whether you will be required to report details of
any outstanding Performance Share Units or Shares held by you in the report.
Korea
Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of Shares or receipt of dividends in a single transaction are
required to repatriate the proceeds to Korea within 18 months of receipt.
Foreign Asset/Account Reporting Information. You will be required to declare all
foreign accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.) to
the Korean tax authorities and file a report if the monthly balance of such
accounts exceeds a certain limit (currently KRW 1 billion or an equivalent
amount in foreign currency).
Kuwait
There are no country-specific provisions.
Luxembourg
There are no country-specific provisions.
Mexico
Labor Law Policy and Acknowledgment. By accepting this award, you expressly
recognize that the Company, with offices at 345 Park Avenue, New York, New York
10154, U.S.A., is solely responsible for the administration of the Plan and that
your participation in the Plan and acquisition of shares does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is Bristol-Myers
Squibb Company in Mexico (“BMS-Mexico”), not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación. Aceptando este Premio11 El término
“Premio” se refiere a la palabra “Award.”, el participante reconoce que la
Compañía, with offices at 345 Park Avenue, New York, New York 10154, U.S.A., es
el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la adquisicion de acciones no constituye de ninguna
manera una relación laboral entre el Participante y la Compañía, toda vez que la
participación del participante en el Plan deriva únicamente de una relación
comercial con la Compañía, reconociendo expresamente que el único empleador del
participante lo es Bristol-Myers Squibb Company en Mexico (“BMS-Mexico”), no es
la Compañía en los Estados Unidos. Derivado de lo anterior, el participante
expresamente reconoce que el Plan y los beneficios que pudieran derivar del
mismo no establecen ningún derecho entre el participante y su empleador,
BMS-México, y no forman parte de las condiciones laborales y/o prestaciones
otorgadas por BMS-



--------------------------------------------------------------------------------




México, y expresamente el participante reconoce que cualquier modificación el
Plan o la terminación del mismo de manera alguna podrá ser interpretada como una
modificación de los condiciones de trabajo del participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
Netherlands
There are no country-specific provisions.
Norway
There are no country-specific provisions.
Peru
Securities Law Information. The grant of Performance Share Units is considered a
private offering in Peru; therefore, it is not subject to registration.
Poland
Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland. Specifically, if the aggregate value of shares and
cash held in such foreign accounts exceeds PLN 7 million, Polish residents must
file reports on the transactions and balances of the accounts on a quarterly
basis on special forms that are available on the website of the National Bank of
Poland. In addition, Polish residents are required to transfer funds (i.e., in
connection with the sale of Shares) through a bank account in Poland if the
transferred amount in any single transaction exceeds a specified threshold
(currently €15,000). If you are a Polish resident, you must also store all
documents connected with any foreign exchange transactions you engage in for a
period of five years, as measured from the end of the year in which such
transaction occurred. You should consult with your personal legal advisor to
determine what you must do to fulfill any applicable reporting duties.
Portugal
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
























1 El término “Premio” se refiere a la palabra “Award.”



--------------------------------------------------------------------------------




Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
Exchange Control Information. If you acquire Shares under the Plan and do not
hold the shares with a Portuguese financial intermediary, you may need to file a
report with the Portuguese Central Bank. If the shares are held by a Portuguese
financial intermediary, it will file the report for you.
Puerto Rico
There are no country-specific provisions.
Romania
Exchange Control Information. If you deposit the proceeds from the sale of your
Shares in a bank account in Romania, you may have to provide the Romanian bank
through which the operations are effected with appropriate documentation
regarding the receipt of the income. You should consult with a personal legal
advisor to determine whether you will be required to submit such documentation
to the Romanian bank.
Russia
Exchange Control Information. You acknowledge that you must repatriate the
proceeds from the sale of Shares and any dividends received in relation to the
Performance Share Units within a reasonably short time of receipt. Such amounts
must be initially credited to you through a foreign currency account opened in
your name at an authorized bank in Russia. After the funds are initially
received in Russia, they may be further remitted to foreign banks subject to the
following limitations: (i) the foreign account may be opened only for
individuals; (ii) the foreign account may not be used for business activities;
and (iii) you must give notice to the Russian tax authorities about the
opening/closing of each foreign account within one month of the account
opening/closing.
Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the Shares
in Russia. The issuance of Shares pursuant to the Performance Share Units
described herein has not and will not be registered in Russia and hence, the
Shares described herein may not be admitted or used for offering, placement or
public circulation in Russia.
U.S. Transaction. You are not permitted to make any public advertising or
announcements regarding the Performance Share Units or Shares in Russia, or
promote these shares to other Russian legal entities or individuals, and you are
not permitted to sell or otherwise dispose of Shares directly to other Russian
legal entities or individuals. You are permitted to sell Shares only on the New
York Stock Exchange and only through a U.S. broker.
Data Privacy Consent. This section replaces Section 22 of the Agreement:
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Performance Share
Units or any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in your favor (“Data”), for the purpose of implementing,
administering and managing the Plan.
You understand that Data may be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which assists in the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient's country (e.g. the United
States) may have different data privacy laws and protections than your country.



--------------------------------------------------------------------------------




You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting the International Compensation and Benefits Group. You authorize the
Company, Morgan Stanley Smith Barney and other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon vesting of the Performance Share Units may be
deposited. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case and without cost, by contacting in writing the International
Compensation and Benefits Group. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Performance Share Units or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the International Compensation and
Benefits Group.
Labor Law Information. You acknowledge that if you continue to hold Shares
acquired under the Plan after an involuntary termination of your employment, you
may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws because you should not hold Shares acquired under the Plan.
Saudi Arabia
Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Offers of Securities
Regulations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.
Singapore
Securities Law Information. The grant of Performance Share Units is being made
in reliance of section 273(1)(f) of the Securities and Futures Act (Chap. 289,
2006 Ed.) (“SFA”) for which it is exempt from the prospectus and registration
requirements under the SFA and is not made to you with a view to the Performance
Share Units being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Performance Share Units are subject to
section 257 of the SFA and you will not be able to make (i) any subsequent sale
of the Shares in Singapore or (ii) any offer of such subsequent sale of the
Shares subject to the Performance Share Units in Singapore, unless such sale or
offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).
Director Notification Requirement. If you are a director, associate director or
shadow director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singapore company in writing when you receive an
interest (e.g., Performance Share Units, Shares) in the Company or any related
companies. In addition, you must notify the Singapore company



--------------------------------------------------------------------------------




when you sell shares of the Company or any related company (including when you
sell Shares acquired pursuant to your Performance Share Units). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of your interests in the Company or any related company within two
business days of becoming a director.
South Africa
Exchange Control Information. You are solely responsible for complying with
applicable South African exchange control regulations. Because the exchange
control regulations change frequently and without notice, you should consult
your legal advisor prior to the acquisition or sale of Shares under the Plan to
ensure compliance with current regulations. As noted, it is your responsibility
to comply with South African exchange control laws, and neither the Company nor
the Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.
Spain
Exchange Control Information. If you acquire Shares issued pursuant to the
Performance Share Units and wish to import the ownership title of such shares
(i.e., share certificates) into Spain, you must declare the importation of such
securities to the Spanish Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”). Generally, the declaration must be made
in January for Shares acquired or sold during (or owned as of December 31 of)
the prior year; however, if the value of shares acquired or sold exceeds
€1,502,530 (or you hold 10% or more of the share capital of the Company or such
other amount that would entitle you to join the Company’s board of directors),
the declaration must be filed within one month of the acquisition or sale, as
applicable. In addition, you also must file a declaration of ownership of
foreign securities with the Directorate of Foreign Transactions each January.
Foreign Asset/Account Reporting Information. You are required to electronically
declare to the Bank of Spain any security accounts (including brokerage accounts
held abroad), as well as the security (including Shares acquired at vesting of
Performance Share Units) held in such accounts if the value of the transactions
for all such accounts during the prior year for the balances in such accounts as
of December 31 of the prior year exceeds €1,000,000. More frequent reporting is
required if such transaction value or account balance exceeds €100,000,000.
In addition, to the extent you hold Shares and/or have bank accounts outside of
Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, you will be required to report information on such assets on your
tax return for such year. After such Shares and/or accounts are initially
reported, the reporting obligation will apply for subsequent years only if the
value or any previously reported Shares or accounts increases by more than
€20,000 as of each subsequent December 31.
Labor Law Acknowledgment. This provision supplements Sections 6 and 13 of the
Agreement:
By accepting the Performance Share Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan document.
You understand and agree that, as a condition of the grant of the Performance
Share Units, except as provided for in Section 2 of the Agreement, your
termination of employment for any reason (including for the reasons listed
below) will automatically result in the forfeiture of any Performance Share
Units that have not vested on the date of your termination.
In particular, you understand and agree that, unless otherwise provided in the
Agreement, the Performance Share Units will be forfeited without entitlement to
the underlying Shares or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under
Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer, and under Article 10.3 of Royal
Decree 1382/1985.



--------------------------------------------------------------------------------




Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Performance Share Units under the Plan to
individuals who may be employees of the Company or a subsidiary. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any subsidiary on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, you understand that the Performance Share Units are
granted on the assumption and condition that the Performance Share Units and the
Shares underlying the Performance Share Units shall not become a part of any
employment or service contract (either with the Company, the Employer or any
subsidiary) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that the Performance Share Units would not be granted
to you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
award of Performance Share Units shall be null and void.
Securities Law Information. The Performance Share Units and the Shares described
in the Agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Sweden
There are no country-specific provisions.
Switzerland
Securities Law Information. The Performance Share Units offered are considered a
private offering in Switzerland; therefore, they are not subject to registration
in Switzerland.
Taiwan
Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Shares) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
Thailand
Exchange Control Information. If the proceeds from the sale of Shares or receipt
of dividends are equal to or greater than US$50,000 or more in a single
transaction, you must repatriate the proceeds to Thailand immediately upon
receipt and convert the funds to Thai Baht or deposit the proceeds in a foreign
currency deposit account maintained by a bank in Thailand within 360 days of
remitting the proceeds to Thailand. In addition you must report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
you fail to comply with these obligations, you may be subject to penalties
assessed by the Bank of Thailand. Because exchange control regulations change
frequently and without notice, you should consult your personal advisor before
selling Shares to ensure compliance with current regulations. You are
responsible for ensuring compliance with all exchange control laws in Thailand,
and neither the Company nor any of its subsidiaries will be liable for any fines
or penalties resulting from your failure to comply with applicable laws.
Tunisia
Securities Law Information. All proceeds from the sale of Shares or the receipt
of dividends must be repatriated to Tunisia. You should consult your personal
advisor before taking action with respect to remittance of proceeds into
Tunisia. You are responsible for ensuring compliance with all exchange control
laws in Tunisia. In addition, if you hold assets abroad in excess of a certain
amount, you must report the assets to the Central Bank of Tunisia.



--------------------------------------------------------------------------------




Turkey
Securities Law Information. Under Turkish law, you are not permitted to sell
Shares acquired under the Plan in Turkey. The Shares are currently traded on the
New York Stock Exchange, which is located outside of Turkey, under the ticker
symbol “BMY” and the Shares may be sold through this exchange.
Exchange Control Information. In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey. Therefore, you may be required to
appoint a Turkish broker to assist with the sale of Shares acquired under the
Plan. You should consult your personal legal advisor before selling any Shares
acquired under the Plan to confirm the applicability of this requirement.


United Arab Emirates
Securities Law Information. The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the UAE. Any documents related to
the Plan, including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If you do not understand the contents of the Plan Documents, you should consult
an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor taken steps to verify the
information set out in them, and thus, are not responsible for such documents.
United Kingdom
Responsibility for Taxes. This provision supplements Section 9 of the Agreement:
You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the Performance Share Units, or the release or assignment of
the Performance Share Units for consideration, or the receipt of any other
benefit in connection with the Performance Share Units (the “Taxable Event”)
within 90 days after the Taxable Event, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), then the amount of income tax that should have been withheld shall
constitute a loan owed by you to the Employer, effective or the Due Date. You
agree that the loan will bear interest at Her Majesty’s Revenue & Customs’
(“HMRC”) official rate and will be immediately due and repayable by you, and the
Company and/or the Employer may recover it at any time thereafter by withholding
the funds from salary, bonus or any other funds due to you by the Employer, by
withholding in Shares issued upon vesting of your Performance Share Units or
from the cash proceeds from the sale of Shares or by demanding cash or a cheque
from you. You also authorize the Company to delay the issuance of any Shares
unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are an officer or executive director and the income tax that
is due is not collected from or paid by you within 90 days of the Taxable Event,
the amount of any uncollected income tax may constitute a benefit to you on
which additional income tax and national insurance contributions may be payable.
You may be responsible for reporting and paying any income tax due on this
additional benefit directly to the HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover from you by any means referred to in
Section 9 of the Agreement.



--------------------------------------------------------------------------------




Venezuela
Securities Law Information. The Performance Share Units granted under the Plan
and the Shares issued under the Plan are offered as a personal, private,
exclusive transaction and are not subject to Venezuelan securities regulations.
Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds out of Venezuela in order to receive Shares upon vesting
of the Performance Share Units, or remit funds into Venezuela following the sale
of Shares acquired upon vesting of the Performance Share Units. The Company
reserves the right to restrict settlement of the Performance Share Units or to
amend or cancel the Performance Share Units at any time in order to comply with
applicable exchange control laws in Venezuela. Any Shares acquired under the
Plan are intended to be an investment rather than for the resale and conversion
of the shares into foreign currency. You are responsible for complying with
exchange control laws in Venezuela and neither the Company nor the Employer will
be liable for any fines or penalties resulting from your failure to comply with
applicable laws. Because exchange control laws and regulations change frequently
and without notice, you should consult with your personal legal advisor before
accepting the Performance Share Units and before selling any Shares acquired
upon vesting of the Performance Share Units to ensure compliance with current
regulations.



